Citation Nr: 1021589	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-21 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1953.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from an August 
2009 Order of the United States Court of Appeals for Veterans 
Claims (Court).  In that Order the Court granted an August 
2009 Joint Motion of the Veteran and Secretary of VA 
(Parties).  In granting the Joint Motion, the Court ordered 
that part of the Board's April 2008 decision that denied 
entitlement to service connection for bilateral hearing loss 
be vacated and remanded the case for compliance with 
instructions in the Joint Motion.  The Veteran's appeal to 
the Court as to the remaining issue of that Board decision 
(service connection for dental trauma) was dismissed.

Previously, this matter originally came before the Board on 
appeal from an April 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO), which in part declined to 
reopen a claim for service connection for bilateral hearing 
loss on the basis that new and material evidence was not 
received.  The Veteran perfected an appeal to the Board from 
that decision in part as to that determination of the April 
2002 rating decision.
 
In August 2004, the Board reopened that claim and remanded 
the case to the RO for further development.  After that 
development and the case returned to the Board, in an April 
2008 decision the Board in part denied the claim for service 
connection for bilateral hearing loss.  

The Veteran appealed that decision to the Court, which in the 
August 2009 Order discussed above, vacated the April 2008 
Board decision and remanded the case back to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

In the Court's August 2009 Order, the Court granted the 
Parties' August 2009 Joint Motion, thereby vacating the 
Board's April 2008 decision and remanding the case to the 
Board for actions consistent with the Joint Motion.  In the 
Joint Motion, the Parties agreed that the Board's statement 
of reasons or bases for its April 2008 decision denying the 
claim for service connection for bilateral hearing loss was 
inadequate because it failed to consider whether the 
Veteran's bilateral hearing loss was caused by or was 
secondary to in-service ear infections. 

Review of the April 2008 Board decision shows that the Board 
considered service treatment records, finding that those 
records did not show any ear infections or hearing loss.  
Review of the claims file reveals that there were no service 
treatment records showing any ear infections.  However, the 
Veteran reported having or having had severe eye, ear, nose 
or throat trouble, and running ears, at the time of the March 
1951 pre-induction examination, and the October 1953 
examination prior to discharge, respectively.  At both 
examinations no abnormal evaluations were made on examination 
with respect to the ears and drums.  

Notably, at the time of the April 2008 Board decision, 
service connection was not in effect for any ear infection 
disorder.  But in an October 2009 rating decision, the RO 
granted service connection for otitis externa.

The competent evidence of record clearly shows that the 
Veteran has a bilateral hearing loss disorder as defined by 
VA.  See 38 C.F.R. § 3.385 (2009).  A remand is necessary to 
meet the requirements of the Court adopted Joint Motion for 
remand, to include examination consistent with those 
requirements.  Because of the Court's Order and the October 
2009 rating decision to grant service connection for otitis 
externa, a remand to the RO is necessary to obtain an opinion 
on the likelihood that the Veteran's current bilateral 
hearing loss is etiologically related to the Veteran's 
reported multiple ear infections in service, or to the 
service-connected otitis externa.   

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The RO has not considered any evidence submitted since the 
November 2005 supplemental statement of the case, and the 
Veteran has not submitted a waiver of RO review of any 
additional evidence.  Therefore, the Board may not consider 
any additional evidence in the first instance and the case 
must be remanded for this reason as well.

Fulfillment of VA's statutory duty to assist the Veteran 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).     

After affording the Veteran pertinent examination for the 
claimed bilateral hearing loss, the RO must reconsider the 
claim on appeal in compliance with the instructions in the 
Joint Motion adopted by the Court.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue appropriate notice regarding the 
claim of service connection for bilateral 
hearing loss, to include as secondary to 
the service-connected otitis externa.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

2.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for any hearing 
loss or ear infection complaints.

Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
since the last treatment records on file, 
dated in 2000.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

3.  Schedule the Veteran for a VA 
examination by appropriate specialists (a 
state-licensed audiologist and an 
otolaryngologist or similar specialist).  
The AOJ should make the claims file 
available to the examiners, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiners should indicate this fact in the 
examination report.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The audiology examination must 
include a controlled speech discrimination 
test (Maryland CNC) and a pure tone 
audiometry test.  See 38 C.F.R. § 4.85(a).  
For each ear, pure tone audiometric 
thresholds, in decibels, should be 
recorded for each of the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz, as 
well as controlled speech discrimination 
testing (Maryland CNC) (reported in 
percentages of discrimination).

The otolaryngologist examiner must ask the 
Veteran to provide a detailed oral 
statement describing the 
complaints/symptoms of the claimed hearing 
loss during service and after service, to 
include a time-line starting within one 
year after service and thereafter to the 
present complaints.
 
On review of the medical evidence of 
record, the examiner must provide in the 
examination report relevant information 
regarding the following areas: 
(a) a detailed review of the 
Veteran's service treatment records; 
(b) a detailed review of the 
Veteran's oral report of acoustic 
trauma/noise exposure, perceived 
hearing loss symptoms, and ear 
infection symptoms in service and 
post-service; 
 (c) relevant clinical history of 
findings, diagnoses, opinions, 
etcetera, as shown in the post-
service medical evidence of record.
The examiner should perform all diagnostic 
studies/tests deemed appropriate, and set 
forth all examination findings in detail 
in the examination report.  In addressing 
the opinion requested below, the examiner 
must discuss and consider any competent 
lay evidence that may be favorable to the 
Veteran's claim.

The examination report must contain an 
opinion concerning the etiology of any 
present hearing loss, to include whether 
it is at least as likely as not 
(probability of 50 percent or more) that 
any currently diagnosed hearing loss:
(a)  began or was permanently 
worsened during active service, 
and/or was the result of an inservice 
injury or disease, to specifically 
include ear infections in service; or 
(b)  was proximately due to or the 
result of (caused by) the Veteran's 
service-connected otitis externa; or
(c)  increased in severity 
proximately due to or the result of 
(aggravated by) the service-connected 
otitis externa.

4.  The AOJ must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Also the AOJ should conduct any additional 
development deemed needed, specifically 
including any such development consistent 
with mandated instructions of the Joint 
Motion granted by the Court in the August 
2009 Court Order.

5.  Thereafter, the AOJ should 
readjudicate the claim on appeal, to 
include compliance with instructions and 
requirements of the Joint Motion granted 
by the Court in the August 2009 Order.  

Such compliance includes but is not 
limited to considering/addressing whether 
any bilateral hearing loss was caused by 
or secondary to in-service ear infections.  
In this regard, the AOJ must consider the 
credibility of lay statements of the 
Veteran in support of his claim regarding 
symptomatology in service and since then; 
and discuss the applicability of 38 
U.S.C.A. 
§ 1154(b) as it may apply, with respect to 
the sufficiency of lay statements to 
establish the in-service incurrence of an 
injury or disease.

If a determination remains unfavorable to 
the Veteran, then furnish the Veteran and 
his representative a supplemental 
statement of the case that includes all 
applicable regulations, to include 
38 C.F.R. § 3.310 (2009), and afford the 
applicable time period in which to 
respond.  Thereafter, if in order, return 
the case to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



